The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 08/10/2021.
4.	Claims 1-3 and 5-9 are currently pending.
5.	Claims 1 and 5-6 have been amended.
6.	Claim 4 has been cancelled.
7.	Claim 9 has been added.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 2 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 2 and 7:
Claims 2 and 7 recite the limitation "the particular structure". However, this limitation has been canceled from claim 1, from which claims 2 and 7 depend. Therefore, there is insufficient antecedent basis for this limitation in the claim. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “the shutter”.
Regarding claim 8:
Claim 8 is rejected at least based on its dependency from claim 2.
10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claims 7-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 7:
Claim 7 includes all of the limitation of claim 1, from which claim 7 depends. Therefore, claim 7 fails to further limit claim 1.

Regarding claim 8:
Claim 8 is rejected at least based on its dependency from claim 7.

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

13.	Claim(s) 1-2 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose et al (US 2004/0149214).
Regarding claims 1 and 7:
	Hirose teaches a substrate processing apparatus (vacuum processing apparatus, 6) [fig 6-7 & 0051] comprising: a processing vessel (processing chamber, 41) [fig 6-7 & 0052]; a radio frequency power supply configured to supply radio frequency (RF) current (it is noted that this is a standard CCP system – see electrode 55 and disclosure that plasma is generated. Therefore, an RF power supply is inherently present. Otherwise, it would be impossible to generate a plasma) [fig 6-7 & 0055, 0058]; a shutter (shutter) that is configured to open and close the processing vessel (41) [fig 6-7, 8b & 0062, 0068], and a member (evacuation plate, 56) electrically connected to the processing vessel (potential equal to the potential of the processing chamber) [fig 6-7, 
Although taught by the cited prior art, the claim limitations “in order to adjust impedance of the member” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 2:
The claim limitations “wherein the surface area per unit volume of the first region of the member and the surface area per unit volume of the second region are determined based on a central angle of the shutter and a conjugate angle of the central angle of the shutter in a cross-sectional view seen from an axial direction of a central axis of the processing vessel, the central angle being formed by a line from a center of the processing vessel to an end of the shutter and by a line from the center of the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The limitations merely describe a method of determining.
Regarding claim 8:
	Hirose teaches the member (56) is a baffle plate (evacuation plate) that is electrically connected to the processing vessel (potential equal to the potential of the processing chamber) [fig 6-7, 8b & 0056, 0062, 0068]; the shutter (shutter, 49) is configured to contact the first region of the baffle plate and the processing vessel when the shutter is closed (see fig 6/8b), and to be separate from the first region of the baffle plate when the shutter is opened (see fig 7) [fig 6-7, 8b & 0056, 0062, 0068]. 
Although taught by the cited prior art, the claim limitations “the baffle plate is configured such that impedance of a first path of the RF current passing through the processing vessel and the first region of the baffle plate via the shutter is substantially equal to impedance of a second path of the RF current passing through the processing vessel and the second region of the baffle plate and not passing through the shutter” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 
Regarding claim 9:
	Hirose teaches the first region is defined as a predetermined circumferential angle of the baffle plate (56) that faces the shutter (shutter) and the second region is defined as subtracting the predetermined circumferential angle of the baffle plate (56) from 360° (it is noted that regions are randomly defined sections of a whole – first and second regions may be randomly divided as claimed; thereby meeting the limitations of the claim) [fig 6-7, 8b & 0062, 0068].

Claim Rejections - 35 USC § 103
14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (US 2004/0149214) as applied to claims 1-2 and 7-9 above, and further in view of Fink (US 2003/0092278) with substantiating evidence provided by Sato et al (US 2005/0103440).
The limitations of claims 1-2 and 7-9 have been set forth above.
Regarding claim 3:
Hirose does not specifically teach the surface area per unit volume of the first region of the member is configured to differ from the surface area per unit volume of the second region of the member, by causing a shape of a hole formed in the first region of the member to differ from a shape of a hole formed in the second region of the member, or by causing a number of holes per unit area of the first region of the member to differ from a number of holes per unit area of the second region of the member.
Fink teaches hole shape and position is a result-effective variable [fig 2 A & 0016]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to discover the optimum shape and/or position of the holes through routine experimentation in order to achieve the desired uniformity or plasma density in local areas [0016]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].

Regarding claim 6:
Hirose does not specifically teach the baffle plate is of a conical shape
Fink teaches the baffle plate (baffle assembly) is of a conical shape (conical shape) [fig 4A & 0020].
Hirose and Fink are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the baffle plate of Hirose to be of a conical shape, as in Fink, because such is a suitable shape for a baffle plate [Fink – 0020] and/or to enhance the effect of blocking the plasma [Sato – 0056].
17.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (US 2004/0149214) as applied to claims 1-2 and 7-9 above, and further in view of Takagi et al (US 6,402,847).
The limitations of claims 1-2 and 7-9 have been set forth above.
Regarding claim 5:
Hirose does not specifically teach the baffle plate includes a hole in the first region; and a diameter of the hole on a lower surface of the baffle plate is larger than a diameter of the hole on an upper surface of the baffle plate.

Hirose and Takagi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the baffle plate of Hirose with holes of the claimed shape in the first region, as in Takagi, since such a modification would have involved a mere change in shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [MPEP 2144.04].

Response to Arguments
18.	Applicant's arguments, see Remarks, filed 08/10/2021, with respect to the rejection of claim(s) 1-2, 4, and 7-8 under 35 USC 102(a)(1) and claim(s) 3 and 5-6 under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues that Hirose is silent as to the claimed feature of the “baffle plate”. 
	In response, examiner disagrees. Evacuation plate, 56, has been interpreted to correspond to the claimed “baffle plate”.

	In response, examiner disagrees. It is noted that regions are randomly defined sections of a whole – first and second regions may be defined such that they have different surface areas per unit volume; thereby meeting the limitations of the claim.

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishida (US 2015/0187542) teaches a shutter and baffle [fig 2]. Komiya et al (US 2003/0094135) teaches a baffle plate having a differing number of holes in first and second regions [fig 6]. Moon (US 2005/0224179) teaches a baffle plate of varying shape and varying hole configurations [fig 6A-7D].
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.